DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to Kim et al., (US 2020/0365315), in view of Sato et al., (US 2017/0330673) and Choi et al., (US 2016/0268038), not disclosing or suggesting, novel features of claims 1-16 as detailed below have been considered and are persuasive.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, a coil component comprising: 
a body having first and second surfaces opposing each other, and a plurality of wall surfaces connecting the first and second surfaces to each other; 
a coil part embedded in the body and having first and second ends respectively exposed to first and second end surfaces of the plurality of wall surfaces of the body, the first and second end surfaces opposing each other; 
an insulating layer covering one surface of the body; and 
first and second external electrodes disposed on the first and second end surfaces of the body, respectively, extending onto the insulating layer, and including a conductive layer disposed on the insulating layer, and an external conductive layer disposed on the conductive layer, respectively, 
wherein the conductive layer includes a first surface adjacent the insulating layer and a second surface adjacent the external conductive layer, and 
wherein a surface roughness of the first surface is greater than a surface roughness of the second surface.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 2-12 are allowed because each claim is directly or indirectly dependent of independent Claim 1.
Claim 13 recites, a coil component, comprising: 
a body including a coil part; 
an external electrode disposed on the body; and 
an insulating layer covering a mounting surface of the body, 
wherein the external electrode includes a conductive layer disposed on the insulating layer, and an external conductive layer disposed on the conductive layer, and extending to an end surface of the body, 
wherein the conductive layer includes a first surface adjacent the insulating layer and a second surface adjacent the external conductive layer, and 
wherein a surface roughness of the first surface is greater than a surface roughness of the second surface.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 14-16 are allowed because each claim is directly or indirectly dependent of independent Claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/MALCOLM BARNES/
Examiner, Art Unit 2837
3/17/2022


/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837